Per Curiam.

Richard asserts in his sole proposition of law that the court of appeals erred in dismissing his habeas corpus petition, since his indictment did not allege that he committed the charged offense of felonious assault within the jurisdiction of his sentencing court, i.e., the Cuyahoga County Court of Common Pleas. R.C. 2941.03(D). However, Richard’s claim challenges the validity or sufficiency of his indictment, is nonjurisdictional in nature, and should have been raised on appeal of his criminal conviction rather than in habeas corpus. State ex rel. Wilcox v. Seidner (1996), 76 Ohio St.3d 412, 414-415, 667 N.E.2d 1220, 1222; Luna v. Russell (1994), 70 Ohio St.3d 561, 562, 639 N.E.2d 1168, 1169, certiorari denied (1995), 513 U.S. -, 115 S.Ct. 759, 130 L.Ed.2d 658. Further, the indictment attached to Richard’s petition expressly alleged that the charged offense occurred within Cuyahoga County. Finally, res judicata precludes Richard’s filing of successive habeas corpus petitions. See Freeman v. Tate (1992), 65 Ohio St.3d 440, 605 N.E.2d 14; State ex rel. Richard v. Seidner (1996), 76 Ohio St.3d 149, 666 N.E.2d 1134; State ex rel. Richard v. Seidner (1996), 74 Ohio St.3d 634, 660 N.E.2d 1175; Richard v. Hills (1991), 62 Ohio St.3d 155, 580 N.E.2d 774.
For the foregoing reasons, the court of appeals properly dismissed Richard’s habeas corpus petition. The judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer,' C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.